Citation Nr: 0841857	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-38 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right ankle disorder.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a gastrointestinal disorder, 
claimed as peptic ulcer disease and esophagitis.

3.  Entitlement to a compensable evaluation for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  In particular, the veteran appeals a 
March 2005 rating decision that determined that new and 
material evidence had not been submitted to reopen a 
previously disallowed claim of entitlement to service 
connection for right ankle disability and denied an increased 
rating for his service connected sinus disability.  He also 
appealed an April 2006 rating decision that denied benefits 
under the provisions of 38 U.S.C.A. § 1151 for 
gastrointestinal resulting from the prescription of 
medication by VA.   

In July 2007, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  A 
transcript of the hearing has been associated with the claims 
folder. 

The issue of entitlement to an increased rating for sinusitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 1969 rating decision denied service connection 
for a right ankle disorder.

2.  The additional evidence received since the time of the 
final October 1969 rating decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a right ankle disorder.

3.  The record on appeal does not contain medical evidence 
that the veteran's gastrointestinal disorder resulted from to 
VA carelessness, negligence, lack of proper skill or similar 
instance of fault on the part of VA in furnishing the his 
medical treatment.

4.  The record on appeal does not contain medical evidence 
that the veteran's gastrointestinal disorder was due to an 
event not reasonably foreseeable in furnishing his medical 
treatment.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right ankle disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

2.  The requirements for benefits pursuant to 38 U.S.C.A. § 
1151 for a gastrointestinal disorder, claimed as peptic ulcer 
disease and esophagitis, to include as due to VA medical 
treatment are not met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Prior to initial adjudication 
of the veteran's claims, a letter dated in January 2005 
satisfied the duty to notify provisions with respect to the 
claims for increased evaluation and to reopen, and in March 
2006 with respect to the claim under the provisions of 
38 U.S.C.A. § 1151.  Additional letters were sent in December 
2006 (increased rating and claim to reopen).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating by letters dated 
in March 2006 and December 2006.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran was notified of the regulations pertinent to 
claim to reopen based on the submission of new and material 
evidence, and of the specific evidence required to reopen, in 
December 2006, followed by readjudication in a supplemental 
statement of the case later that month.  See Kent v. 
Nicholson, 20 Vet. App 1 (2006).  Thus, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication), 
cert. granted as Peake v. Sanders, ____ U.S.L.W. ____  (U.S. 
Jun. 16, 2008) (No. 07-1209).; Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The veteran's service treatment records, pertinent VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
In this regard, the Board notes that the veteran at his 
hearing before the Board in July 2007 indentified several 
instances of recent medical treatment at the VA Medical 
Center (VAMC) in Omaha, Nebraska.  He reported that he was 
treated in the emergency room in May 2007 for a sinus attack.  
He also reported that he received treatment in August 2006 
for a blocked artery and trouble breathing.  However, he did 
not report any recent treatment for gastrointestinal 
disability or his right ankle disability.  On the contrary, 
he specifically denied any treatment since approximately 1970 
for his claimed right ankle disability.  Thus, while the 
veteran has described in some detail outstanding VA medical 
treatment, he has not alleged that he was treated for either 
gastrointestinal disability or right ankle disability during 
these visits.  Accordingly, the Board finds that any 
additional development in this regard would be futile.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The Board observes that the veteran has reported private 
treatment, including surgical treatment, in 1973 for ulcers 
and appendicitis.  While copies of treatment records are not 
currently associated with the claims folder, the Board 
observes that the veteran was asked in March 2006 and 
December 2006 to complete and return authorizations "from 
each health care provider you received treatment from for 
your claimed disabilities."  The veteran did not respond to 
either request.  The duty to assist is not a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board also observes that the veteran reported during his 
hearing that he had received treatment for his right ankle 
shortly following service at a VA medical facility in Lincoln 
in late 1969 or 1970.  He reported that he was a specialist 
had wanted put him in a shoe brace.  This history is 
consistent with the report of an October 1969 VA examination 
wherein it was recommended that, if the veteran continued to 
walk with an inverted foot, he would benefit from having his 
shoes corrected with an outside sole wedge.  Thus, it appears 
that the veteran was referring to his 1969 VA examination 
during his hearing.  

The duty to assist also requires VA to provide a medical 
examination or opinion when such is necessary to decide the 
claim.  A VA opinion was obtained in April 2006 with respect 
to the claim under the provisions of 38 U.S.C.A. § 1151.  
Although a VA examination was not conducted with respect to 
the veteran's claim to reopen the issue of entitlement to 
service connection for a right ankle disorder, VA is not 
required to obtain an examination for a claim to reopen a 
finally decided decision.  See 38 C.F.R. § 3.159(c).  

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).


New and Material Evidence Claim

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  The regulation regarding 
new and material evidence was recently amended.  Compare 38 
C.F.R. § 3.156(a) (2001), with 38 C.F.R. § 3.156(a) (2008).  
This amendment to 38 C.F.R. § 3.156(a) applies only to claims 
to reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim of 
entitlement to service connection for a right ankle disorder 
was filed in December 2004.  Therefore, the current, amended 
regulation applies.  

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied service connection for a right ankle disorder 
in October 1969, and notified the veteran of the decision 
that same month.  The rating decision was not appealed and 
that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
3.104.  The matter under consideration in this case at that 
time was whether the veteran had a diagnosed right ankle 
disorder.  In order for the veteran's claim to be reopened, 
evidence must have been presented or secured since the 
October 1969 rating decision which is relevant to, and 
probative of, this matter.

The evidence of record at the time of the October 1969 rating 
decision relevant to the veteran's claim for service 
connection included the veteran's service medical records and 
the report of an October 1969 VA examination.  The additional 
evidence added to the record since the October 1969 rating 
decision includes private treatment records dated from 
January 1997 to February 2004, and VA outpatient treatment 
records dated from March 1975 to July 1978, from July 1998 to 
June 2005, and from November 2005 to March 2006.

The RO denied the veteran's claim for entitlement to service 
connection for a right ankle disorder in October 1969.  At 
that time, there was no evidence that the veteran had a 
currently diagnosed right ankle disorder, and that continues 
to be the case.  The only new evidence of record pertinent to 
the veteran's claim is an August 2006 VA outpatient treatment 
record, and the veteran's July 2007 Board hearing testimony.  
The August 2006 VA outpatient treatment record noted on 
physical examination that there was no swelling in the 
veteran's feet or his ankles.  Moreover, during his July 2007 
Board hearing, the veteran reiterated the history of his 
inservice right ankle injury, and indicated that his symptoms 
were "constant," but did not state that he was currently 
diagnosed with an ankle disorder, and denied having received 
treatment after 1970.

The above evidence is "new," as it had not been previously 
considered by VA.  However, it is not "material," as it 
does not raise a reasonable possibility of substantiating the 
veteran's claim for service connection because it does not 
show that the veteran has a currently diagnosed right ankle 
disability as opposed to general symptomatology.  Because new 
and material evidence to reopen his finally disallowed claim 
has not been submitted, the benefit of the doubt doctrine is 
not applicable, and the issue of entitlement to service 
connection for a right ankle disorder is not reopened.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Claim under the Provisions of 38 U.S.C.A. § 1151

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (2008).  The provisions of 38 U.S.C.A. § 1151 
provide that when there is no willful misconduct by a 
veteran, disability resulting from VA hospital care furnished 
the veteran will be compensated in the same manner as if 
service-connected, if the disability was caused by (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination; or (B) an event which is not reasonably 
foreseeable.  See also 38 C.F.R. § 3.358.

The veteran contends that benefits are warranted for the 
disability at issue, under the provisions of 38 U.S.C.A. § 
1151, due to the actions of VA medical personnel beginning in 
2002.  Specifically, the veteran asserts that his current 
gastrointestinal disorder resulted from his use of etodolac, 
a non-steroidal anti-inflammatory drug (NSAID), which he 
states was prescribed to him by VA physicians for his back 
pain.  He veteran argues that the VA physicians should not 
have prescribed NSAIDs in light of his gastrointestinal 
history.  After thorough review of the evidence, the Board 
finds that while there is evidence that the veteran has a 
currently diagnosed gastrointestinal disorder, there is no 
evidence that it was the result of careless or negligent VA 
hospitalization or treatment, or was caused by an event that 
was not reasonably foreseeable.

The record shows that the veteran had a gastrointestinal 
disorder prior to 2002, when the record reflects he was first 
given NSAIDs (specifically etodolac) for treatment of back 
pain.  His previous history of gastrointestinal conditions, 
including treatment for peptic ulcer disease beginning in 
1973 (as noted in a January 1997 private medical record) and 
continuing through 1982 (as noted in a June 2002 private 
medical record) to the present.  The veteran also reported 
during his July 2007 Board hearing that he was first 
diagnosed with peptic ulcer disease by a private physician in 
March 1973, and underwent multiple surgeries for ulcers and 
appendicitis.  Accordingly, and as noted by the VA physician 
providing the April 2006 VA opinion, it is clear that the 
veteran had a long history of gastrointestinal trouble that 
predated his use of NSAIDs by the veteran in or about 2002.  

The evidence does not show that the VA physicians' treatment 
of the veteran, insofar as their prescription of NSAIDs for 
back pain, constituted careless or negligent VA treatment.  A 
June 2002 VA outpatient treatment record notes the initial 
prescription of etodolac was made with knowledge that the 
veteran had "a history of ulcers in the past and [was] 
currently on [proton pump inhibitor]" treatment for it.  The 
veteran was specifically instructed to report any stomach 
discomfort at which point the medication would be 
discontinued.  To that end, a VA outpatient treatment record 
dated in January 2003 noted that the veteran continued to be 
prescribed etodolac for lower back pain; it was working well, 
and the veteran took it infrequently, and only as needed.  
Similarly, July 2003 and December 2003 VA outpatient 
treatment records noted that the veteran's back pain was much 
improved on etodolac, that his peptic ulcer disease was 
stable, and that he had no gastrointestinal complaints.  On 
the contrary, in July 2003 he denied fatigue, melena, bright 
red blood per rectum, belly pain, stomach pain, diarrhea, 
constipation, or heartburn.  Thus, clearly the veteran was 
interviewed by VA physicians as to whether he was 
experiencing any gastrointestinal side effects from the 
NSAIDs, and the veteran denied having any.  Only in May 2005, 
when the veteran began to experience significant 
gastrointestinal conditions including esphagitis, was further 
NSAID use forbidden.  The record does not show that prior to 
that time, the veteran reported any gastrointestinal symptoms 
related to the prescribed NSAID use.

A successful claim under the provisions of 38 U.S.C.A. § 1151 
must not only prove that a disorder, such as the veteran's 
gastrointestinal condition, resulted from VA treatment, but 
also that said treatment was "careless or negligent."  
Although the veteran's NSAID use appears to be at least 
partially etiologically related to the development of 
esophagitis and possibly the return of his gastric ulcer in 
2005, based on records to include a May 2005 VA outpatient 
treatment record, none of the evidence shows that the 
prescription of NSAID by VA was careless or negligent, as the 
use of these medications was immediately stopped following 
the discovery of these conditions.  

Moreover, the probative weight of the two medical opinions of 
record tends to show an absence of carelessness or negligence 
in this case.  In a May 2006 opinion letter, the veteran's 
private physician indicated that the veteran felt he was 
given etodolac inappropriately, and that the use of 
"etodolac is a relative contraindication with" the 
veteran's medical history.  However, this private opinion 
does not go so far as to say that its prescription in the 
veteran's case was careless or negligent.  Furthermore, the 
Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history. Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also, Owens v. Brown, 7 Vet. App. 429 (1995).   The 
evidence does not show that the veteran's private physician 
reviewed the veteran's post service VA medical records or any 
other related documents which would have enabled him to form 
an opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993).  Accordingly, the Board must find the veteran's 
private physician's statements to be unpersuasive as to the 
whether the prescription of NSAIDs by VA was carelessness, or 
negligent or otherwise represented alack of proper skill, 
error in judgment, or similar instance of fault.  

On the other hand, the April 2006 VA opinion is more 
probative as it included a review of the veteran's entire 
claims folder including records related to the prescription 
of NSAIDs by VA.  The VA opinion concluded that while some of 
the gastrointestinal conditions which developed in 2005, to 
include esophagitis and gastric ulcer, were likely related to 
NSAID use.  However, there was no evidence that the veteran 
had extensive or excessive use of NSAIDs, and no evidence 
that the veteran's peptic ulcer disease and/or esophagitis 
"were caused by carelessness, negligent, lack of proper 
skill, error in judgment, or other similar instance of fault 
on the part of VA in furnishing medical care."  Accordingly, 
with the VA opinion being afforded more probative weight due 
to its actual addressing of the carelessness and/or 
negligence factor, as well as the dosage and frequency of use 
of prescribed medications, the weight of the evidence does 
not show carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing care.

There is also no evidence that the veteran's claimed 
gastrointestinal disorder was caused by an event that was not 
reasonably foreseeable.  As noted above, the initial 
prescription of etodolac in 2002 was made with the knowledge 
that the veteran had a prior history of gastrointestinal 
disorders, and the VA physician at the time was careful to 
note that if the veteran should have any problems, he should 
seek medical care, at which point the etodolac use would be 
terminated.  Furthermore, subsequent VA outpatient treatment 
records include inquiry as to whether the veteran was 
experiencing any gastrointestinal discomfort.  Moreover, the 
April 2006 VA opinion noted that the veteran's care at VA was 
"exemplary" in this regard, and again noted the infrequent 
and non-excessive use of the NSAIDs as documented by the 
record (beginning with the January 2003 VA outpatient 
treatment record).  Absent an opinion showing that the 
veteran's further development of a gastrointestinal disorder 
was caused by an event (in this case, the prescribing of 
NSAIDs) that was reasonably foreseeable, the weight of the 
evidence, in addition to the above conclusions concerning 
negligence and/or carelessness, does not substantiate the 
veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151.

Throughout the appeal process, and during his July 2007 Board 
hearing, the veteran made repeated statements as to the 
etiology of his gastrointestinal disorder; specifically, that 
it was caused by NSAID use.  However, as noted above, the May 
2006 private opinion of record only states that NSAID use was 
a relative contraindication for people with gastrointestinal 
disorder histories.  It does not go so far as to state, as is 
required for the stricter standard set forth in 38 U.S.C.A. 
§ 1151, that its being prescribed to the veteran was careless 
or negligent, or that the resulting 2005 diagnosis of 
esophagitis and gastric ulcer was not reasonably foreseeable.  
See 38 U.S.C.A. § 1151.  Moreover, it is well established 
that a layperson without medical training, such as the 
veteran, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159(a) (1).  

Because the evidence of record does not show that the 
veteran's gastrointestinal disorder was the result of 
careless or negligent VA hospitalization or treatment, or 
caused by an event that was not reasonably foreseeable, the 
preponderance of the evidence is against his claim.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for a right ankle disorder is denied.

Compensation under 38 U.S.C.A. § 1151 for a gastrointestinal 
disorder, claimed as peptic ulcer disease and esophagitis, 
due to VA treatment is denied.


REMAND

At his hearing before the Board, the veteran reported that he 
received VA medical treatment at the Omaha VAMC in May 2007 
for his service-connected sinus condition.  A review of the 
claims folder indicates that these recent treatment records 
are not associated with the claims folder.  The procurement 
of such pertinent medical reports is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.

In addition to the foregoing, the veteran reported at his 
July 2007 that his sinus disability had worsened over the 
past three months.  The Board observes that the most recent 
VA examination addressing the severity of the veteran's 
service connected sinus disability was conducted in December 
2006.  Thus, Board is of the opinion that a new VA 
examination is in order.  The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).

Based on the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
the following action: 

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) 
and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008). 

2.  The veteran should also be 
afforded a VA examination to 
determine the symptoms of his 
sinusitis.  The claims file should 
be made available to the examiner 
prior to the examination.  

The examiner should be asked to 
comment if the veteran has three or 
more incapacitating episodes per 
year of sinusitis requiring 
prolonged antibiotic treatment 
(lasting four to six weeks); or 
three to six non-incapacitating 
episodes per year of sinusitis 
characterized by headaches, pain and 
purulent discharge or crusting.  

All medical opinions must be 
accompanied by a complete rationale 
based on sound medical principles.

3.  Thereafter, the RO should 
adjudicate the claim of entitlement 
to a compensable rating for 
sinusitis.  If the benefit is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


